Citation Nr: 1620262	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher rating for shell fragment wound, right axillary region, with retained foreign body.

2.  Entitlement to a higher rating for shell fragment wounds to the back, with retained foreign body, to include separate ratings for each scar.

3.  Entitlement to a higher rating for shell fragment wound to the neck, with retained foreign body.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran requested a Board hearing in his January 2010 substantive appeal, but withdrew the hearing request in January 2012.

The Board previously considered this matter in September 2014, at which time it remanded for additional development.  Subsequent to the September 2014 Board remand, the RO granted service connection for neck strain with arthritis, thoracolumbar spine arthritis, and right axillary shoulder arthritis, each as associated with the appropriate service-connected shell fragment wound, and assigned separate ratings of 10 percent, effective August 4, 2008, for each.  This was not a full grant of the benefit sought, and the appeal continues.  See January 2015 rating decision.

With regard to the issue of a higher rating for wounds to the back, the Board notes that service connection was established for "shell fragment wound back with retained foreign body."  See November 2005 rating decision.  The evidence, however, shows that the Veteran has two scars, one on the right side of the spine, the other on the left side of the spine.  This fact was noted in the November 2005 rating decision, even though this is not reflected in the way that the disability was characterized.  As such, the Board deems both scars to the Veteran's back to be contemplated by the service-connected shell fragment wound to the back.  The Board has recharacterized the issue on appeal to reflect this finding.

As the two scars to the Veteran's back have been deemed contemplated by the appropriate service-connected shell fragment wound, the Board no longer finds it necessary to refer the issue of service connection for a fourth scar to the RO for appropriate action.  See September 2014 Board decision.

As explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2014 Board remand, the Veteran underwent a VA examination in November 2014 to determine the etiology of the limitation of motion of his neck, back and right shoulder (i.e., whether it was related to his service-connected shell fragment wounds) as well as the current nature and severity of his service-connected shell fragment wounds.  The examiner stated that the Veteran most likely has a strain in the specific muscle areas of the upper back, neck, and right axilla, with mild arthritis, manifesting as pain.  The examiner also opined that the limitation of motion of the Veteran's neck, back and right shoulder was as least as likely as not related to his service-connected shell fragment wounds.  Based on these findings, in January 2015, the RO granted service connection, on a secondary basis, for neck strain with arthritis, thoracolumbar spine arthritis, and right axillary shoulder arthritis, assigning separate ratings of 10 percent for each.  

Having reviewed the November 2014 examination report, the Board finds that its findings are not sufficient to adjudicate the issues on appeal.  Significantly, the report fails to provide a clear picture of the symptoms associated with the Veteran's service-connected wounds.  On the one hand, the report shows a finding of tenderness with palpation along the muscles and tissue under the four service-connected scars (i.e., the two scars to the back, the scar to the neck, and the scar to the right axilla); on the other, it shows a finding that the Veteran does not have any painful scars.  In contrast, a March 2009 VA examination shows a finding of at least two tender scars (the ones in the Veteran's neck and right axillary regions).  From these findings, it is unclear whether any of the Veteran's scars is painful.  In addition, insofar as there is impairment of specific muscle groups, the level of such impairment has not been ascertained (i.e., whether the impairment is slight, moderate, moderately severe, or severe).  See 38 C.F.R. § 4.73.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, the Veteran should be scheduled for a new VA examination to determine the severity of any symptoms associated with his service-connected shell fragment wounds, to include the four associated scars and any related impairment to specific muscle groups.  

The Board notes that during the pendency of this appeal the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008, absent specific request for consideration under the revised code.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the date of claim is August 2008 and review under the revised criteria has not been expressly requested.  Nevertheless, since the Veteran's claim was pending at the time of the regulatory amendments, he is entitled to the application of the criteria that are the most favorable to his claim, for the period during which both could apply.  See VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  A new regulation applies, if at all, only to the period beginning with the effective date of the new regulation.  See 38 U.S.C.A. § 5110(g); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 3.114.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the current severity of any symptoms associated with the service-connected shell fragment wounds to the back, neck, and right axillary region, to include the four associated scars and any impairment to particular muscle groups.  Any necessary tests or studies should be conducted and all finding should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




